Hoar, J.
The exceptions in this case are sustained for the same reasons given in the opinion in the preceding case.
The further point is taken by the plaintiff, that upon the breach of the condition no right of property could be transferred which would enable Bliss to defend this action. But the right of property and right of possession would both vest in the original owner, upon breach of the condition. No authority is found for the doctrine that the property must be taken into the actual manual control of its owner before he can sell it. It is not a mere right of action, even while the goods are in the hands of another. The defendant, having taken possession, was entitled to retain it. Exceptions sustained.